UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7732


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHON CONNER WILLIAMS, a/k/a Baby Boy,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:99-cr-00659-CMC-7)


Submitted:   May 4, 2011                      Decided:   May 19, 2011


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shon Conner Williams, Appellant Pro Se.    Marshall Prince, II,
Assistant United States Attorney, Nancy Chastain Wicker, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shon   Conner    Williams       appeals   the        district      court’s

order denying his motion for reduction of his sentence under 18

U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find   no   reversible    error.       Accordingly,         we    affirm    for    the

reasons stated by the district court.                 See United States v.

Williams, No. 0:99-cr-00659-CMC-7 (D.S.C. Dec. 6, 2010).                           We

dispense    with   oral     argument    because       the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2